Citation Nr: 0004458	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-13 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, 
Mississippi


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
from unauthorized medical treatment rendered at the Columbia 
West Florida Regional Medical Center on December 21, 1997.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from November 1989 to August 
1996.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a February 1998 decision, in which the 
Department of Veterans Affairs Medical Center in Biloxi, 
Mississippi (AOJ) denied the appellant's request for payment 
or reimbursement of medical expenses from unauthorized 
medical treatment rendered at the Columbia West Florida 
Regional Medical Center on December 21, 1997.

The Board notes that, in an Informal Hearing Presentation 
dated in December 1998, the appellant's representative 
appears to have raised the claim for entitlement to 
entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).  This claim 
is referred to the Regional Office (RO) for appropriate 
action.

REMAND

The appellant contends that she is entitled to payment or 
reimbursement of medical expenses from unauthorized medical 
treatment rendered at the Columbia West Florida Regional 
Medical Center (Columbia) on December 21, 1997.  In this 
respect, she argues that her emergency room treatment for 
loss of control of her mouth and facial muscles stemmed from 
an adverse reaction to VA prescribed medication for control 
of her service connected gastroenteritis.  Indeed, the 
emergency room report from Columbia notes her report of being 
prescribed Compazine by VA for gastroenteritis symptoms the 
previous day.  She was given intravenous Benadryl treatment 
for "extrapyramidal symptoms probably secondary to 
Compazine."  A VA outpatient note dated the next day 
concurred with a finding of dyskinesia as an adverse reaction 
to Compazine.

In pertinent part, entitlement to reimbursement or payment 
for medical expenses incurred without prior authorization 
from the VA requires proof of the following three factors: 

1) that treatment was either for an adjudicated 
service- connected disability, a nonservice- 
connected disability associated with and held to 
be aggravating an adjudicated service- connected 
disability, or for any disability of a veteran who 
has a total disability permanent in nature 
resulting from a service-connected disability; and

2) that a medical emergency existed of such nature 
that delay would have been hazardous to life or 
health; and

3) that no VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for 
the services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

See 38 U.S.C.A. § 1728 (West 1991 & Supp. 1995); 38 C.F.R. § 
17.120 (1999).  All three factors must be met to prevail in a 
claim for reimbursement.  See Hayes v. Brown, 6 Vet. App. 66, 
68 (1993).

Based upon the above- cited medical records, the Board must 
conclude that the appellant has satisfied her burden of 
showing treatment for an adjudicated service- connected 
disability.  In this respect, she may not have been treated 
for symptoms of her service connected gastroenteritis, but 
her emergency room visit was precipitated by an adverse 
reaction to medication, presumably prescribed by VA, for 
control of her gastroenteritis symptoms.  Put in another way, 
she received treatment for a condition secondary to her 
service connected gastroenteritis.  See generally 38 C.F.R. 
§ 3.310 (1999).

Nonetheless, the question remains whether any or all of the 
treatment in question rendered at Columbia on December 21, 
1997 was for an "emergent" medical condition, and whether 
VA facilities were "feasibly available" to provide such 
treatment at that time.  These two questions are 
interrelated.  See Hennessey v. Brown, 7 Vet.App. 143, 147 
(1994).  The RO has not developed or addressed these issues, 
and must do so prior to any further adjudication by the 
Board.  Bernard v. Brown, 4 Vet.App. 384 (1993) (the Board 
must provide a claimant adequate notice and opportunity to 
respond to issues not previously addressed by the RO).

With regard to the "emergent" nature of the treatment in 
question, the statute and regulations specify that a 
"medical emergency" must be of such a nature that delay in 
obtaining treatment would have been hazardous to life and 
health.  This issue is inherently a medical question best 
answered by a physician.  See Cotton v. Brown, 7 Vet. App. 
325, 327 (1995).  Accordingly, upon remand, the AOJ must 
obtain a medical opinion which addresses the question of 
emergent treatment based on a thorough analysis of the 
specific facts surrounding the appellant's emergency room 
treatment at Columbia on December 21, 1997.

Furthermore, a VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use non- VA facilities.  38 C.F.R. 
§ 17.53 (1999).  Upon remand, the AOJ should obtain 
clarification as to the availability and distance of the 
closest VA medical facility able to provide the treatment 
provided at Columbia.

Accordingly, this case is REMANDED for the following 
development:

1.  The AOJ should obtain documentation of the 
feasible availability of a VA medical facility to 
provide the same treatment rendered at Columbia 
on December 21, 1997.  In this respect, the AOJ 
should obtain from appropriate VA personnel 
affiliated with the closest medical facilities to 
Columbia statements as to whether or not those 
facilities had the staff and equipment necessary 
to provide the particular medical care which the 
veteran received on December 21, 1997.  The 
proximity of such facility to Columbia should be 
specifically addressed.

2.  The appellant is hereby informed of her right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

3.  Following completion of the above- mentioned 
development, the Medical Administrative Service 
(MAS) file and claims file is to be provided to 
the Chief Medical Officer or his/her designee for 
opinion on the following questions: (1) whether 
the services that were rendered at Columbia on 
December 21, 1997 were rendered in a medical 
emergency of such nature that delay would have 
been hazardous to the appellant's life or health; 
and, (2) whether VA facilities or other Federal 
facilities were feasibly available at that time 
and an attempt to use them beforehand or obtain 
prior VA authorization for the service required 
would have been reasonable, sound, wise, or 
practicable.  A complete rationale for this 
opinion should be provided, and the appellant's 
contentions should be addressed.  Thereafter, a 
copy of the opinion should be furnished to the 
appellant and other copies should be associated 
with the appellant's claims folder and the 
Medical Administration Folder.

4.  After completion of the above- referenced 
development, the RO should readjudicate the claim 
for entitlement to payment or reimbursement of 
medical expenses from unauthorized medical 
treatment rendered at the Columbia West Florida 
Regional Medical Center on December 21, 1997.  In 
so doing, the RO should consider all of the 
evidence of record, including any additional 
medical evidence obtained by the RO pursuant to 
this remand.  If any benefit sought on appeal, 
for which a notice of disagreement has been 
filed, remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




